THOMPSON, District Judge.
The objection of the Naturalization Examiner to the granting of the petition for naturalization in this case raises the identical questions considered by Judge Orr in the Western district of Pennsylvania in the case of In re Schmidt, 207 Fed. 678. Aside from the desirability of conformity with the decisions of the courts in this circuit, I entirely concur in the reasoning and conclusions of Judge Orr in .that case, in which Judge Young concurred.
It is therefore ordered that the prayer of the petition be granted. The petitioner may be admitted to citizenship on taking the proper oath at a naturalization hearing in this court.